IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY JEROME COOPER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2818

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 13, 2016.

Petition for All Writs Jurisdiction -- Original Jurisdiction.

Anthony Jerome Cooper, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      Because it is apparent that the trial court has accepted and considered

petitioner’s Motion for Nonhomicide Sentence Review, the petition for writ of

mandamus is dismissed as moot.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.